     Case 2:18-cv-08385-R-MAA Document 8 Filed 10/02/18 Page 1 of 2 Page ID #:27




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                         UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9     TERRY FABRICANT, individually and on )                      Case No.
      behalf of all others similarly situated,
10                                             )
      Plaintiff,                               )                  2:18-cv-08385-R-MAA
11
                                               )
      vs.                                                         NOTICE OF VOLUNTARY
12                                             )
      MISSION CAPITAL LLC, and DOES 1          )                  DISMISSAL OF ACTION
13
      through 10, inclusive, and each of them, )                  AGAINST DEFENDANT
14
                                               )                  MISSION CAPITAL LLC.
      Defendant.                                                  ONLY.
15                                             )
                                               )
16
                                               )
17                                             )
18
              NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1), hereby voluntarily dismisses defendant MISSION
20
     CAPITAL LLC. ONLY without prejudice. Defendant has neither answered
21
     Plaintiff’s Complaint, nor filed a motion for summary judgment. Accordingly,
22
     this matter may be dismissed without prejudice and without an Order of the
23
     Court.
24

25            Respectfully submitted this 2nd Day of October, 2018.
26
                                              By: s/Todd M. Friedman Esq.
27
                                                   Todd M. Friedman
28                                              Attorney For Plaintiff



                                        Notice of Dismissal - 1
     Case 2:18-cv-08385-R-MAA Document 8 Filed 10/02/18 Page 2 of 2 Page ID #:28




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on October 2 2018, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 2 2018, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
